Citation Nr: 1534039	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-35 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 16, 2012 and a rating in excess of 50 percent thereafter.

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984 and from February 2003 to April 2004 with additional service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the RO.

The Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2012.  Thereafter, in August 2012, the Board remanded the claims for further development.

During the pendency of this appeal, a February 2013 rating decision increased the Veteran's disability rating for PTSD from 30 percent to 50 percent effective October 16, 2012.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a rating in excess of 50 percent since October 12, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to October 16, 2012, the occupational and social impairment from the Veteran's PTSD has most nearly approximated reduced reliability and productivity.
2. The most probative (meaning most competent and credible) evidence of record indicates these disorders being claimed - namely, as concerning the Veteran's bilateral knee disorder and left foot disorder - are unrelated to his military service


CONCLUSION OF LAW

1. The criteria for an initial disability rating of 50 percent, but not higher, for PTSD have been met prior to October 16, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2. The Veteran's bilateral knee and left foot disorders are not the result of disease or injury incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.   In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed a letter in December 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs), VA and private treatment records have been obtained.  In addition, the Veteran was afforded VA examinations prior and subsequent to the Board's August 2012 remand.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board has not been made aware of any outstanding evidence.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As already alluded to, the Veteran testified at a June 2012videoconference hearing before an AVLJ.  According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding AVLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the AVLJ's duties under § 3.103(c)(2) are twofold.  First, the AVLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the AVLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97. There was compliance with these two duties, as the AVLJ fully explained the issues on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran about his symptoms and treatment history.

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which utilizes the general rating formula for mental disorders.  Under that code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (5th ed.1994).  A GAF score of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in examinations reports regarding veterans' psychiatric disabilities. 

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that an initial rating of 50 percent for PTSD prior to October 16, 2012 is warranted.  For this relevant timeframe, the Veteran's PTSD manifested as reduced reliability and productivity due to symptoms including a depressed affect, panic attacks, nightmares, anxiety attacks, disturbances of motivation and mood, irritability, anger, difficulty with falling and staying asleep, difficulty in establishing and maintaining effective work and social relationships. 

At the Veteran's August 2007 VA examination, the examiner diagnosed the Veteran with PTSD, moderate to severe manifested by recurrent and intrusive thoughts and dreams (nightmares) of various life threatening combat and other traumatic experiences in which friends and enemies were killed or severely wounded, intermittent sensations of reliving traumatic experiences, insomnia, intermittent irritability and excitability, excessive use of alcohol, which allegedly began in attempts to help with sleep, hypervigilance, and avoidance of situations that might be reminiscent of combat experiences.   The Veteran reported that he was irritable; had problems with sleeping; problems with memory and concentration; nightmares; intrusive thoughts; and social isolation and withdrawal affecting work and social relationships.  He stated that objects on the road reminded him of improvised explosive devices (IEDs) and he would swerve to miss them. The Veteran then began drinking heavily and finally sought help for his PTSD.

The examiner observed that the Veteran was neatly groomed and dressed.  He was alert and fully oriented to person, place, time and situation.  The Veteran was pleasant and cooperative.  The examiner considered the Veteran a reliable historian.  The Veteran's speech appeared normal.  His affect was appropriate to his mildly depressed and anxious mood.  The Veteran denied having hallucinations, delusions, suicidal or homicidal ideation.  His immediate and remote memory functions were essentially intact, but he had some difficulty with recent memory.  The Veteran's insight, ability to abstract and calculate, judgment and reality testing were all within normal limits, but the examiner noted that the Veteran's insight and judgment have clearly been impaired with regard to his alcohol dependence.  Nonetheless, the Veteran was able to maintain hygiene and exhibited no inappropriate ritualistic or obsessive behaviors.  He also had difficulty falling asleep and staying asleep because of his nightmares.  The examiner commented that the Veteran's cognitive skills were adequate for him to administer his own financial affairs.  He concluded that the Veteran was mentally capable of performing activities of daily living and could establish and maintain minimally effective work relationships, but had ongoing difficulty establishing and maintaining effective social relationships.  The Veteran's GAF score was 45.

A review of the record reflects that the Veteran received continuous treatment for his PTSD.  A February 2008 VA psychology treatment record noted the Veteran was dressed appropriately and was cooperative and pleasant.  There was no psychomotor agitation or retardation noted.  The Veteran did not display any repetitious activities and his speech was normal.  The clinician observed that the Veteran had a depressed mood, but appropriate range of affect.  Current hallucinations and delusions were denied.  He also denied suicidal and homicidal ideations.  The clinician, however, noted that the Veteran's judgment and insight were fair.  He diagnosed the Veteran with PTSD and depression, not otherwise stated (NOS).  His GAF score was 55.

A June 2009 VA psychology treatment record reflected that the Veteran's hygiene was fair.  He was initially guarded but relaxed slightly.  His psychomotor was normal.  His mood was euthymic with an anxious affect.  The Veteran's recent and remote memories were intact.  His though process was coherent, logical and goal-oriented without flight of ideas, loose associations or thought blocking.  He denied homicidal and suicidal ideations, auditory and visual hallucinations.  His insight and judgment were fair.  The clinician observed that the Veteran's ability to function and relate to others was seriously impaired by his PTSD symptoms.  The Veteran's GAF score was 55.

A September 2009 VA psychology treatment record showed the Veteran's complaints of poor concentration and scattered thoughts.  He stated that he worked a lot to avoid disturbing memories.  He reported that he owned eight guns but only two of them were loaded.  He stated that he needed the guns for protection.  The Veteran was casually dressed and his hygiene was noted as fair.  He was initially guarded but relaxed slightly.  His psychomotor was normal.  His though process was coherent, logical and goal-oriented without flight of ideas, loose associations or thought blocking.  He denied homicidal and suicidal ideations, auditory and visual hallucinations.  His insight and judgment were fair.  The clinician observed that the Veteran's ability to function and relate to others was seriously impaired by his PTSD symptoms.  The Veteran's GAF score was 49.

At his June 2012 videoconference hearing, the Veteran stated he was depressed and had frequent suicidal thoughts.  He reported feeling hopeless and his marriage was falling apart.  He turned to alcohol to forget the pain; avoided crowds and had very few friends.  He stated he was very irritable and moody and his children commented on this.

After considering the evidence of record, the Board finds that an initial rating of 50 percent is warranted for the period prior to October 16, 2012.  His PTSD is most characterized by symptoms of a depressed mood; decreased energy; difficulty concentrating; sleep disturbance; anger; irritability; avoidant behaviors and hypervigilance.  The evidence of record fails to show that the Veteran endorses impaired impulse control, has obsessive rituals that interfere with routine activities or near-conscious panic or depression affecting the ability to function independently.  The evidence of record also shows that the Veteran is able to manage his financial affairs.  Thus, his PTSD is most nearly approximated by the criteria for an initial 50 percent rating prior to October 16, 2012.  38 C.F.R. § 4.130, DC 9411.

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and various mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent disability rating for a psychiatric disability.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment resulting in reduced reliability and productivity is sufficient to warrant a 50 percent disability rating for the entire period on appeal even though all the specific symptoms listed for a 50 percent rating are not manifested.

Consideration has been given to assigning a higher disability rating for this period. However, there is no indication from the evidence of record that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  In this regard, the Board notes that the Veteran is still able to maintain a relationship with his wife since they wed in 1985 and his children (as two of them still live at home).  He does not exhibit obsessional rituals, which interfere with routine activities.  The Veteran has been noted to be able to maintain personal hygiene and his finances.  His PTSD symptoms do not interfere with his daily activities.  Therefore, the Board finds that a disability rating of 70 percent is not warranted at any point during the period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, this claim need not be referred for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate, as there is nothing manifested outside the scope of the rating criteria.  The rating criteria do not contain an exhaustive list of symptoms associated with a mental health disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2014).  Therefore, while the Veteran may exhibit some of the listed symptoms but the fact that other symptoms may not be listed does not render the symptoms unusual or exceptional.  What must be considered more closely in terms of the criteria is how the symptoms impact the Veteran socially and occupationally. 

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  The evidence of record also simply does not show that the Veteran is unable to obtain and maintain employment solely as a result of his PTSD symptoms.  Additionally, there is no evidence that the Veteran has been hospitalized for his PTSD.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the disability rating assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

III.  Service Connection Claims

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Active military service includes any period of active duty (AD) or active duty for training (ACDUTRA) during which the Veteran was disabled from disease or injury and any period of inactive duty training (INACDUTRA) during which the Veteran was disabled from injury - though not disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA. ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316  , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

So to the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. § 1110  and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not also disease, incurred or aggravated during her INACDUTRA.  Id.  

The Veteran believes that his bilateral knee and left foot disorders are a result of his active service.  His STRs reflect that he sustained an acute strain to his left knee in August 1981.  X-rays of the left knee taken at that time were normal.  In June 1983, the Veteran complained of right knee pain.  X-rays at that time showed no fracture and he was diagnosed with a right knee sprain.  In 1984, the Veteran sustained a contusion to his left foot and toes after dropping a live round of ammunition.  X-rays of his left foot were also normal.  A March 2004 Post-Deployment Assessment a diagnosis of left knee arthralgia

Subsequent to service, a May 2009 report of VA examination reflects diagnoses of bilateral patellofemoral pain syndrome and heel spur, first metatarsal bunion and plantar fasciitis of the left foot.  The examiner opined that the bilateral knee and left foot disorders were less likely as not (less than 50/50 probability) permanently aggravated by injury.  However, the examiner's rationale is "knee conditions and left foot conditions noted in service.  Residuals noted.  Infantry service.  Developing early heel spur noted on x-ray."  Thus, from this examination report, the etiology of the current disorders was unclear.  Accordingly, the Board remanded theses claims for another VA examination in August 2012.

To this end, the Veteran was afforded a VA examination in October 2012.  Regarding the Veteran's bilateral knee disorder, the examiner diagnosed the Veteran with bilateral degenerative joint disease (DJD) and bilateral patellofemoral syndrome.  He, however, opined that it was less likely than not had its onset in service or is otherwise etiologically related to his period of service.  The examiner stated that there was no indication of a definite knee problem during the original period of service in 1981 through 1983.  On one visit, the diagnosis was "functional", and on the other it appeared he had abrasions and contusions that resolved.  In addition, the examiner observed that a November 1992 note that mentioned a possible right knee injury in 1981, but no further details were given.  A later 1991 note mentioned previous injury to the leg, and there was a small effusion but normal motion X-rays.  The diagnosis was a sprain.  He further noted that the diagnosis of patellofemoral syndrome was not made during any period of active duty.  It was apparently was not considered until the 2008 orthopedics clinic visit.  The examiner also cited to a December 1996 medical examination where the Veteran denied a problem with either the feet or the knees, and this was after the previously related knee and foot problems.  The diagnosis of a medial meniscus tear right knee was not made until June 2009 MRI studies.  This was associated with tricompartmental changes visible only by MRI studies, which are compatible with his age.  There was no evidence of a continuous disabling knee problem following his initial period of active duty.

In sum, the examiner noted that while there was evidence of bilateral knee complaints dated in 1991 and 1992 with negative general medical examination and the Veteran's history in 1996, there was no history of treatment for the knees prior to his last activation.  Therefore the only possible service related problems with the knees occurred during the last activation from 2003-2004.  STRs from that period, showed no complaints of knee problems.  While the examiner did not find a separation examination, the examiner noted the first complaints of knee problems were a December 2006 clinic note and his claim was filed in 2006.  He did not seek examination specifically for his knees by a physician until 2008.  At that time, he was diagnosed with patellofemoral syndrome bilaterally, and later with a right degenerative medial meniscus tear.  Further, X-ray changes and physical examination at this time were compatible with his age and senescence.  The examiner, however, commented that service activities in 2003 and 2004 may have temporarily exacerbated the Veteran's knee problems, but there was no evidence of in-service injury or treatment and no complaints requiring medical attention until
2008. 

Regarding the Veteran's left foot disorder, it was diagnosed as a plantar wart.  The examiner opined that this condition was not caused by or aggravated by the Veteran's service.  He observed that the Veteran's STRs from the Army Reserve indicated that this problem was present prior to two weeks of active duty.  Apparently this wart became infected in the first five days of his active duty and was treated.  No follow-up notes were noted, but the Veteran stated the wound was left open and allowed to heal by secondary intention.  The examiner stated this occurred in 1991 and, afterwards, the Veteran had no treatment to his foot for the next 20 years.  Although he stated the foot had remained painful, there was no documentation of continuing complaints or treatments to indicate a chronic disabling condition.  The examiner then concluded that since the natural history of a plantar wart is that it recurs after treatment and can remain tender to pressure, there was no evidence that his pre-existing condition was aggravated by his Army Reserve service or active duty in 1991.

The medical and other evidence in this case, including especially this October 2012 VA examination report, is unfavorable to these claims in terms of attributing these alleged disorders to the Veteran's military service.  In determining whether there is this required attribution, the examiner considered the Veteran's STRs, so all events that had occurred during his service, but also his post-service treatment records, his personal lay statements about his claimed disorders, and the objective physical examination results, including his X-rays and MRI.  Thus, the opinion had the proper factual foundation or predicate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Board must consider the Veteran's lay statements regarding the claimed history of these conditions, they are not the type of simple conditions that are readily amenable to probative lay comment regarding their diagnoses and etiologies. Rather, they are complex, so there has to be supporting medical evidence.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's mere lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  In this particular instance, the Board did indeed request a medical opinion on this determinative issue of causation, and this medical opinion and the other probative evidence of record is against, not supportive, of these claims.

For these reasons and bases, the Board finds that the preponderance of the evidence is against these claims of entitlement to service connection for a bilateral knee disorder and left foot disorder.  Accordingly, the benefit-of-the-doubt rule does not apply, and these claims resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an initial rating of 50 percent for PTSD prior to October 16, 2012 is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a left foot disorder is denied.



REMAND

The Board finds that the development requested by the Board's August 2012 remand directives was not fully completed regarding the Veteran's claim for an increased rating for PTSD.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.   Thus, in the present case additional development must be conducted.

The August 2012 remand directives mandated that the VA examination be conducted by a VA psychiatrist or psychologist.  A review of the October 2012 VA examination reflects that the examining clinician was not a psychiatrist or psychologist.  Nor did the October 2012 VA examiner address the Veteran's complaints of poor concentration and memory by conducting a mental status examination of the Veteran.  Thus, the October 2012 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the Board finds another VA psychiatric examination is warranted.

Finally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran receives regular psychiatric treatment from the VA. Thus, on remand, updated VA treatment records from the VA, to include all associate outpatient clinics, since October 2012, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated him for his PTSD.  After he has signed the appropriate releases, those records, to specifically include all records of VA treatment since October 2012, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The Veteran should then be afforded another VA psychiatric examination, with a VA psychiatrist or psychologist to determine the nature and extent of the impairment of the service-connected PTSD.  The claims folder is to be made available for the psychiatrist or psychologist to review.  All studies deemed necessary should be performed.  The psychiatrist or psychologist should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  In short, all clinical manifestations of the Veteran's service-connected PTSD should be reported in detail.  The psychiatrist or psychologist should also assign a GAF score based on the Veteran's service-connected PTSD.  The psychiatrist or psychologist should explain what the assigned score represents. 

The psychiatrist or psychologist should specifically indicate whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point(s) during the pendency of this appeal (i.e., since November 2006, when the Veteran filed his claim for service connection).  If so, the psychiatrist or psychologist is asked to note the approximate date(s) of any such change(s), as well as provide an assessment of the severity of the Veteran's PTSD at each date.

All opinions and conclusions expressed by the psychiatrist or psychologist must be supported by a complete rationale.

3. After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


